Ed. F. McFaddin, Associate Justice, dissenting. The majority opinion has copied the opinion of the learned Chancellor and then cited some cases to sustain this statement in the majority opinion: ‘ ‘ When the vendor conveys for a specified price a tract of land which is described by metes and bounds or otherwise, with the words added containing a specified number of acres, more or less, this upon the face of the contract is a contract not by the acre but in gross, and does not by implication warrant the quantity. In such event, should there be a deficiency in the quantity, the right of relief for such deficiency is founded upon fraud, misrepresentation or gross mistake.” The above quoted language from the majority opinion bears no resemblance or connection to the reason given by the Chancellor for his decision. He said that the contract here involved was based on a “future conditional contingency . . . the condition being that the contingency might or might not come into existence, depending entirely upon the holding of the Court in the Tanner case, . . .” For this reason the Chancellor concluded that the contract ‘ ‘ should not be enforced in this court by specific performance; . . .” Evidently the Majority can find no law to support tke “future conditional contingency” theory relied upon by the Chancellor,1 and learned counsel for the appellee stated in the oral argument that he had found no such law. So the Majority does not mention that theory, but is affirming the decree on the basis that Wood agreed to convey to Morrison 1670 acres of land and that, since Wood lost 459 acres in the Tanner case, Wood should not be required to convey what was left. The Majority’s reasoning for such is that Wood did not warrant the quantity and Leonard must either take the remaining land and pay the full purchase price or lose entirely. I submit that the majority opinion is clearly in error under the facts in this case, all of which are not stated in the majority opinion. At the outset, I think we should clarify the parties. Morrison was the known agent of Leonard, and Morrison has assigned to Leonard; so Morrison and Leonard stand together and the use of one name is the same as the use of the other. Wood and wife conveyed to Stewart and Patterson on September 17,1959, who took with notice of the claim of Leonard; so it cannot be seriously urged that the other appellees have any rights superior to Wood and wife. The issue, then, becomes whether Leonard is entitled to specific performance against Wood and the other appellees, with abatement of the purchase price in proportion to the acres that Wood cannot convey. That is the issue really involved in this case. It is admitted that the contract here involved2 was drawn by Hon. J. P. Yesey, as the attorney for Leonard; that under the contract Morrison, for Leonard, deposited $3,500.00 in escrow in the State National Bank of Texarkana ; and that the money is still in the hank in escrow. It is further admitted that the abstract and a map showing the 1670 acres, which Wood claimed to own, was delivered to Mr. Vesey3; that without unreasonable delay Mr. Vesey examined the abstract and made title requirements; and that the attorney for Mr. Wood undertook to meet the title requirements. I attach considerable importance to the map which went along with the contract. The evidence disclosed that Wood delayed making the contract until he could have the land surveyed to determine the acreage, since so much of the land involved was accretions; and the map which went along with the contract showed the bank of the river and the extent of the accretions and how the total of 1670 acres had been determined. All parties knew of the Tanner suit, which had been pending for some time. The contract gave Wood until September 1,1958 to deliver possession of the 1670 acres. There was not a word in the contract that would excuse Mr. Wood from fulfilling the contract if he lost the Tanner suit. If Mr. Wood had wanted to make his entire contract contingent on the outcome of the Tanner suit, he could have written it into the contract, but he did not so elect to protect himself. He guaranteed, by the contract, that he was going to win the Tanner suit, and he kept Mr. Leonard’s money in escrow all the time. The Tanner suit was decided by the Ch'ancery Court4 on September 8, 1959; and on September 12, 1959, Wood and Leonard had a conference in which Leonard stated that he was ready to pay the price of $35,000.00, less abatement for the land lost in the Tanner suit. This abatement would have amounted to more than $6,000.00; but Leonard offered $29,000.00. Wood refused to convey with any abatement as to lost acreage. He insisted that Leonard should pay the full $35,000.00, even though 459 acres had been lost in the Tanner suit. And on September 17,1959 — ■ five days later — Wood conveyed to Stewart and Patterson the 1,154 acres5 for $34,620.00. Leonard then filed this suit seeking specific performance of the contract of December 20,1957 and making tender of the full contract price, less the abatement for lands lost in the Tanner suit. So much for the additional facts. The law is clear that when a vendor (as Wood in this case) makes a contract to convey land and cannot deliver the full acreage covered by his contract, the vendee (as Leonard here) can either sue for damages for breach of the contract or can sne for specific performance with abatement of the purchase price for the undelivered acres covered in the contract. Hawkins v. Lamb, 210 Ark. 1, 194 S. W. 2d 5. That is exactly what Leonard is seeking in this case. In 55 Am. Jur. 922, “Vendor and Purchaser” § 528, the rule is stated: “Moreover, even though the vendor may not be able to convey the full title or the full amount of property which he contracted to convey, the vendee may, at his election, compel the vendor to execute the contract so far as he is able with an abatement of the purchase price sufficient to compensate for the defect in title or the deficiency in quantity. ’ ’6  In 49 Am. Jur. 120, “Specific Performance” § 102, the rule is stated: “Where, however, notwithstanding the vendor is unable to convey the full title or the full amount of property which he contracted to sell, the vendee elects to take that which the vendor has, the court will not permit the vendor to object that he does not have the whole estate, but will compel him, if the vendee so chooses, to execute so much of the contract as he is able, generally allowing the vendee to have an abatement of the purchase price sufficient to compensate him for the defect in title or deficiency in quantity. ’ ’ And again in 49 Am. Jur. 123, “Specific Performance” § 105, the rule is stated: “In actions by a vendee for the specific performance of a contract for the sale of real estate, where it appears that the vendor is unable to make a complete or perfect title, or that there is a deficiency in the quantity of land contracted to be sold, the general rule is that the vendee, if he so elects, is not only entitled to have the contract specifically performed to the extent of the vendor’s ability to comply therewith by requiring him to give the best title he can or convey what he has, but he may compel the vendor to convey his defective title or deficient estate, and at the same time have a just abatement ont of the purchase price for the deficiency of title, quantity, or quality of the estate to compensate for the vendor’s failure to perform the contract in full.” We have many, many cases decided by this Court •which enunciate, reaffirm, and follow the general rule as above quoted. Some of these cases are: Vaughan v. Butterfield, 85 Ark. 289, 107 S. W. 993, 122 Am. St. Rep. 31; Hirschman v. Forehand, 114 Ark. 436, 170 S. W. 98; Osborne v. Fairley, 138 Ark. 433, 211 S. W. 917; Dial v. Honeycutt, 194 Ark. 339, 108 S. W. 2d 499; Sebold v. Williamson, 203 Ark. 741, 158 S. W. 2d 667; Hawkins v. Lamb, 210 Ark. 1, 194 S. W. 2d 5; Garner v. Horne, 219 Ark. 762, 245 S. W. 2d 229, and cases there cited. To discuss all of the Arkansas cases would unduly prolong this dissent. I have given enough facts and cited enough law to explain my views and show the reason for this dissent in which Mr. Justice George Rose Smith joins.   In 11 A.L.R. 2d 390, there is an annotation entitled: “Change of conditions after execution of contract or option for sale of real property as affecting right to specific performance”; and on Page 397 of that annotation cases from twenty-three jurisdictions are cited to sustain this statement: “Equity courts have frequently recognized the principle that, as a general rule, in determining the propriety of ordering specific performance of a contract involving the conveyance of land, the fairness or hardship of the contract should be determined as of the date of its execution, rather than on the basis of subsequent events.”    Here is the entire contract that is the basis of this suit: “This contract made and entered into this the 20th day of December, 1957, between Jack Wood and his wife, Elizabeth Wood, hereinafter designated as grantors, and J. E. Morrison, hereinafter designated grantee, “WITNESSETH: Grantors have this day sold unto grantee for the consideration hereinafter set out and the stipulations hereinafter contained and said grantors hereby specifically agree to sell unto the said grantee the following described real estate situated in Little River County, State of Arkansas, to-wit: “All that fractional Southwest' Quarter and all that fractional Southeast Quarter of Section 5 and all that fractional West Half of Section 8; all in Township 14 South, Range 30 West and all accretions thereto containing a total acreage of 1,670 acres more or less, Reserving, however, unto the grantors and unto their grantees, if any, their heirs and assigns an undivided one-fourth interest in the oil, gas and other minerals for a period of 25 years from date hereof. It being expressly warranted by the grantors that they will transfer an absolute title to the grantee to a three-fourths interest in all the oil, gas and other minerals under and upon said lands. “It is understood and agreed by and between the parties hereto that the price to be paid by the grantee to the grantors is $35,000.00 for said lands, one-fourth of said sum of $35,000.00 to be paid at the time of the signing of the deed to said lands and one-fourth payable one year after date of said deed and one-fourth payable after two years from date of said deed and one-fourth payable after three years from date of said deed, all of said deferred payments to bear interest from date of said deed until paid at the rate of six percent per annum. “It is further understood and agreed by and between the parties hereto that grantors shall deliver to grantee peaceful possession of the above described lands on or before September 1, 1958. And that said grantors shall pay all taxes upon said lands until September 1, 1958. “It is further understood and agreed by and between the parties heretofore that on the date of the signing of this contract of sale, or within two weeks thereafter, the said grantors shall deliver to grantee a complete abstract of title to said lands, compiled by a competent abstracter and certified to date of delivery of said abstract. That said grantee shall have two weeks in which to examine the same. If, however, the said grantee is not satisfied that same shows a good title in said grantors, the said grantee will have two weeks from the receipt of said abstract, to deliver to grantors a list of requirements made by said grantee to perfect title, and said grantors shall have 30 days in which to perfect the title so as to meet all valid objections. If the title is good or if the curative work is approved by grantee, grantors will immediately deliver a warranty deed to grantee as set forth above and grantee will execute vendors lien notes as set forth above. “In witness whereof, the parties have hereunto set their hands and seals this the 20th day of December, 1957, in duplicate, either copy of which may be considered as the original.”    This map is in evidence in this case.    Wood did not appeal the Chancery decree in the Tanner case.    The difference between 1,670 acres covered by the contract here involved and the 1,154 acres that Wood conveyed to Stewart and Patterson is 516 acres; bnt the Chancery decree herein says only 459 acres were lost in the Tanner suit. The remaining 57 acres (516 minus 459) .appear to have been accretions to lands that Wood did not own.    There are several annotations in American Law Reports bearing on the point here involved. Some of them are: 81 A.L.R. 900, “Right of vendor to specific performance with abatement from purchase price where he is unable to perform as to part of property”; and 148 A.L.R. 563, “Purchaser’s right to specific performance as to part only of property contracted for where title fails as to rest.”